

114 S1987 IS: Lead Exposure Reduction Amendments Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1987IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Inhofe (for himself, Mr. Thune, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Toxic Substances Control Act relating to lead-based paint renovation and remodeling
			 activities.
	
 1.Short titleThis Act may be cited as the Lead Exposure Reduction Amendments Act of 2015.
 2.DefinitionsSection 401 of the Toxic Substances Control Act (15 U.S.C. 2681) is amended—
 (1)in paragraph (1)— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (B)in the first sentence, by striking The term and inserting the following:
					
						(A)In
 generalThe term;
 (C)by striking Such term includes— and inserting the following:
					
 (B)InclusionsThe term abatement includes—;
				and
 (D)by adding at the end the following:
					
 (C)ExclusionsThe term abatement does not include any renovation, remodeling, or other activity—
 (i)the primary purpose of which is to repair, restore, or remodel target housing, public buildings constructed before 1978, or commercial buildings; and
 (ii)that incidentally results in a reduction or elimination of lead-based paint hazards.;
				
 (2)by redesignating—
 (A)paragraphs (4) through (12) as paragraphs (5) through (13);
 (B)paragraph (13) as paragraph (15); and
 (C)paragraphs (14) through (17) as paragraphs (18) through (21), respectively;
 (3)by inserting after paragraph (3) the following:
				
					(4)Emergency
 renovationThe term emergency renovation means a renovation or remodeling activity that is carried out in response to an event—
 (A)that is an act of God, as that term is defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601); or
 (B)that if not attended to as soon as is practicable—
 (i)presents a risk to the public health or safety; or
 (ii)threatens to cause significant damage to equipment or property.;
 (4)by striking paragraph (10) (as redesignated by paragraph (2)) and inserting the following:
				
					(10)Lead-based
				paint
						(A)In
 generalThe term lead-based paint means paint or other surface coatings that contain lead in excess of—
 (i)1.0 milligrams per centimeter squared; or
 (ii)0.5 percent by weight.
							(B)Target
 housingWith respect to paint or other surface coatings on target housing, the term lead-based paint means paint or other surface coatings that contain lead in excess of the lower of—
 (i)the level described in subparagraph (A); or
 (ii)a level established by the Secretary of Housing and Urban Development under section 302(c) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(c)).; 
 (5)by inserting after paragraph (13) (as redesignated by paragraph (2)) the following:
				
					(14)Postabatement
 clearance testingThe term postabatement clearance testing means testing that—
 (A)is carried out upon the completion of any lead-based paint activity to ensure that—
 (i)the reduction is complete; and
 (ii)no lead-based paint hazards remain in the area in which the lead-based paint activity occurs; and
 (B)includes a visual assessment and the collection and analysis of environmental samples from an area in which lead-based paint activities occur.;
				and
 (6)by inserting after paragraph (15) (as redesignated by paragraph (2)) the following:
				
 (16)RenovationThe term renovation has the meaning given such term in section 745.83 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this paragraph).
					(17)Renovation and
 remodeling regulationThe term renovation and remodeling regulation means a regulation promulgated under section 402(a) and revised pursuant to section 402(c)(3)(A), as the regulation is applied to renovation or remodeling activities in target housing, public buildings constructed before 1978, and commercial buildings..
			3.Lead-based paint
 activities training and certificationSection 402(c) of the Toxic Substances Control Act (15 U.S.C. 2682(c)) is amended—
 (1)by striking paragraph (2) and inserting the following:
				
					(2)Study of
				certification
						(A)In
 generalNot later than 1 year prior to proposing any renovation and remodeling regulation after the date of enactment of the Lead Exposure Reduction Amendments Act of 2015, the Administrator shall conduct, submit to Congress, and make available for public comment (after peer review) the results of a study of the extent to which persons engaged in various types of renovation and remodeling activities in target housing, public buildings constructed before 1978, or commercial buildings—
 (i)are exposed to lead in the conduct of those activities; and
 (ii)disturb lead and create a lead-based paint hazard on a regular or occasional basis in the conduct of those activities.
							(B)Scope and
 coverageA study conducted under subparagraph (A) shall consider the risks described in clauses (i) and (ii) of that subparagraph with respect to each separate building type described in that subparagraph, as the regulation to be proposed would apply to each building type.;
				
 (2)in paragraph (3)—
 (A)in the first sentence by striking Within 4 years and inserting the following:
					
						(A)In
 generalNot later than 4 years;
				and
 (B)by adding at the end the following:
					
 (B)ExemptionAn emergency renovation shall be exempt from any renovation and remodeling regulation, and a person carrying out an emergency renovation shall be exempt from any regulation promulgated under section 406(b) with respect to the emergency renovation.
						(C)Prohibition on
 postabatement clearance requirementNo renovation and remodeling regulation may require postabatement clearance testing.;
				and
 (3)by adding at the end the following:
				
					(4)Target housing
				owners
						(A)In
 generalNot later than 60 days after the date of enactment of this paragraph, and subject to subparagraph (B), the Administrator shall promulgate regulations to permit an owner of a residential dwelling that is target housing, who resides in the residential dwelling, to authorize a contractor to forgo compliance with the requirements of a renovation and remodeling regulation with respect to the residential dwelling.
						(B)Written
 certificationThe regulations promulgated under subparagraph (A) shall require that an owner of a residential dwelling that is target housing, who resides in the residential dwelling, may only authorize a contractor to forgo compliance with the requirements of a renovation and remodeling regulation if the owner submits to the contractor a written certification stating that—
 (i)the renovation or remodeling project is to be carried out at the residential dwelling in which the owner resides;
 (ii)no pregnant woman or child under the age of 6 resides in the residential dwelling as of the date on which the renovation or remodeling project commences, or will reside in the residential dwelling for the duration of the project; and
 (iii)the owner acknowledges that, in carrying out the project, the contractor will be exempt from the requirements of a renovation and remodeling regulation.
 (C)RestrictionA contractor may not forgo compliance with the requirements of a renovation and remodeling regulation pursuant to a written certification submitted under subparagraph (B) if the contractor has actual knowledge of a pregnant woman or child under the age of 6 residing in the residential dwelling as of the date on which the renovation or remodeling commences (and for the duration of the project).
						(D)Limitation of
 contractor liabilityThe Administrator may not hold a contractor responsible for a misrepresentation made by the owner of a residential dwelling in a written certification submitted under subparagraph (B), unless the contractor has actual knowledge of a misrepresentation.
						(5)Test
				kits
 (A)DefinitionsIn this paragraph: (i)Post-1960 building renovation and remodeling regulationThe term post-1960 building renovation and remodeling regulation means a renovation and remodeling regulation, as the regulation applies to—
 (I)target housing constructed after January 1, 1960;
 (II)public buildings constructed between January 1, 1960 and January 1, 1978; and
 (III)commercial buildings constructed after January 1, 1960.
								(ii)Qualifying test
 kitThe term qualifying test kit means a chemical test that—
 (I)can determine the presence of lead-based paint, as defined in section 401(10)(A);
 (II)has a false positive response rate of 10 percent or less;
 (III)has a false negative response rate of 5 percent or less;
 (IV)does not require the use of off-site laboratory analysis to obtain results;
 (V)is inexpensively and commercially available; and
 (VI)does not require special training to use.
								(B)Recognition of qualifying test kit
 (i)RecognitionThe Administrator shall recognize for use under this title a qualifying test kit, and publish in the Federal Register notice of the recognition.
							(ii)Suspension of
 enforcement of certain regulationsIf, not later than 1 year after the date of enactment of this paragraph, the Administrator does not recognize a qualifying test kit under clause (i), the Administrator—
 (I)shall publish in the Federal Register notice of the failure to recognize a qualifying test kit; and
 (II)except as provided in clause (iii), may not enforce any post-1960 building renovation and remodeling regulation, with respect to a period beginning on the date that is 1 year after the date of enactment of this paragraph and ending on the date that is 6 months after the date on which the Administrator—
 (aa)recognizes for use under this title a qualifying test kit; and
 (bb)publishes in the Federal Register notice of the recognition and of the date on which enforcement of the post-1960 building renovation and remodeling regulations will resume.
									(iii)Applicability
 of suspensionThe Administrator shall not suspend enforcement of any post-1960 building renovation and remodeling regulation for the period described in clause (ii)(II) with respect to a residential dwelling in which a pregnant woman or child under the age of 6 resides.
							(6)Applicability of
 certain penaltiesAny renovation and remodeling regulation requiring the submission of documentation to the Administrator shall provide—
 (A)an exemption from an applicable penalty for failure to comply with the requirement for a person who—
 (i)is submitting the required documentation for the first time; and
 (ii)submits documentation that contains only de minimus or typographical errors, as determined by the Administrator; and
 (B)a process by which a person described in subparagraph (A) may resubmit the required documentation.
						(7)Accreditation of
 recertification coursesThe hands-on training requirements required under subsection (a)(2)(D) shall not apply to any recertification course accredited by the Environmental Protection Agency that is otherwise required to be completed under this title by a person that is certified to engage in renovation and remodeling activities..